DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3,5,6, and 8-12 in the reply filed on 11/2/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US pat 9653294).
	With respect to claim 1, Kim et al. teach a method for forming a memory device, comprising (see figs. 1-25, particularly figs. 22-23 and associated text): 
providing a substrate 710; 
forming an isolation structure 712 in the substrate to define a plurality of active regions ACT, 710A in the substrate, the active regions respectively comprising two terminal portions (2 end portions) and a central portion (middle portion) between the terminal portions;
 forming a plurality of island features 104R on the substrate, wherein each of the island features covers two of the terminals portions respectively belonging to two of the active regions; 
performing a first etching process DCH, using the island features as an etching mask to etch the substrate to define a plurality of island structures 726, 722, 720 and a first recessed region DCH between the island structures on the substrate; and
removing the island features to expose the island structures (see fig. 23G)
	With respect to claim 2, Kim et al. teach wherein the isolation structure and the active regions not covered by the island features are etched by the first etching process.  
	With respect to claim 3, Kim et al. teach wherein the island features are separated from each other.  
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US pat 9653294).
	With respect to claim 5, Kim et al. teach a method for forming a memory device, comprising (see figs. 1-25, particularly figs. 22-23 and associated text): 
providing a substrate 710; 
forming an isolation structure 712 in the substrate to define a plurality of active regions ACT, 710A in the substrate; 
forming a plurality of word lines WL in the substrate, wherein each of the active regions are divided by two of the word lines into two terminal portions and a central portion between the terminal portions; 
forming a plurality of island features 104R on the substrate, wherein each of the island features overlaps one of the word lines and covers two of the terminals portions respectively belonging to two of the active regions at two sides of the word line; 
performing a first etching process DCH to, using the island features as an etching mask to etch the substrate to define a plurality of island structures 726, 722, 720 and a first recessed region DCH between the island structures on the substrate; 
removing the island features; and 
forming a plurality of bit lines BL on the substrate, wherein the bit lines traverse through the first recessed regions and pass between the island structures, wherein the bit lines overlap the central portions of the active regions, and the island structures are exposed between the bit lines.  
	With respect to claim 6, Kim et al. teach the isolation structure and the active regions not covered by the island features are etched by the first etching process.  

Allowable Subject Matter
Claims 8, 9, 10, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814